MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             May 22 2017, 9:50 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Special Assistant to Indiana Public
                                                         Robert J. Henke
Defender                                                 David E. Corey
Brooklyn, Indiana                                        Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of L.G., A Child in                        May 22, 2017
Need of Services,                                        Court of Appeals Case No.
                                                         52A05-1610-JC-2454
                                                         Appeal from the
J.C., Father,                                            Miami Circuit Court
Appellant-Respondent,                                    The Honorable
                                                         Timothy P. Spahr, Judge
        v.
                                                         Trial Court Cause No.
                                                         52C01-1606-JC-65
Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017            Page 1 of 14
      Kirsch, Judge.


[1]   J.C. (“Father”) appeals the juvenile court’s adjudication finding his minor son,

      L.G. (“Child”) to be a Child in Need of Services (“CHINS”). He raises the

      following restated issue: whether the evidence is sufficient to support the

      CHINS adjudication.


[2]   We affirm.


                                 Facts and Procedural History
[3]   At the time that the present CHINS case was filed, Child was sixteen years old,

      and his mother was deceased. Child had been the subject of a prior CHINS

      case that was filed in August 2014 and closed in late 2015 or early 2016.

      During that case, Child was placed at Youth Opportunity Center (“YOC”) for

      approximately a year. When that CHINS case closed, Child was formally

      placed in Father’s care.


[4]   Father worked the third shift, such that he had to find supervision for Child

      during that time period. Father states that, at some point after the closure of the

      prior CHINS case, he reached an informal agreement with Indiana Department

      of Child Services (“DCS”) that, while he was at work, Child would be

      supervised by Child’s aunt (“Aunt”) at her residence.


[5]   On June 14, 2016, DCS received a report that Child was at Aunt’s home and

      that a methamphetamine lab had been discovered there by police. Child was

      taken to the hospital for a medical evaluation, and he tested positive for


      Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 2 of 14
      methamphetamine and marijuana. At the hospital, DCS family case manager

      Miranda Sipe (“FCM Sipe”) spoke to Child, who told her that he was aware of

      the “illegal activities” happening at Aunt’s home and that he used

      methamphetamine and marijuana. Tr. at 52. He indicated to FCM Sipe that

      he and Father have “a bad relationship.” Id. at 53. DCS contacted Father, and

      he came to the hospital. Father told FCM Sipe that he was unaware that Child

      used drugs.


[6]   While Father was at the hospital, Father and Child were having a phone

      conversation, and FCM Sipe was present with Child during the call. Father

      was expressing his anger about the whole situation, and FCM Sipe could hear

      that Father was cursing. She saw that Child was becoming upset, so she took

      the phone away from Child, told Father that “he needed to stop or we were

      gonna have to ask him to leave,” and she ended the phone call. Id. At some

      point, Father told FCM Sipe that he could not take Child home that evening

      because he had to be at work and could not miss it, as he had just started the job

      and did not want to lose it. DCS detained Child and placed him at YOC.


[7]   On June 15, 2016, DCS filed a petition alleging Child to be a CHINS, based in

      part on the facts that Child was found in Aunt’s home, where

      methamphetamine was present, and that Child tested positive for

      methamphetamine and marijuana. The petition also alleged that Child

      “disclosed” to DCS that “Father is aware of his drug use.” Appellant’s App. at

      17. At the initial and detention hearing, Father testified that he was “at his

      wit’s end with [Child]” and that he was “done” with Child. Tr. at 64. Father

      Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 3 of 14
      acknowledged that he had “trouble” managing Child’s behaviors and that he

      did not want placement of Child with him at that time. Id. at 65-66. The

      juvenile court maintained Child’s removal and placement and set the matter for

      a fact-finding hearing.


[8]   On July 9, 2016, Child ran away from his placement at YOC and was still

      missing at the time of the August 10, 2016 fact-finding hearing, at which FCM

      Sipe and Father testified. FCM Sipe described that her involvement began

      when DCS was notified on June 14 that Child was found in Aunt’s home where

      methamphetamine was present. FCM Sipe went to the home, and then to the

      hospital, where Child tested positive for methamphetamine and marijuana.

      FCM Sipe interviewed Child at the hospital, and he told her that he was aware

      of the methamphetamine lab being operated at the home. FCM Sipe contacted

      Father, who came to the hospital. Father told FCM Sipe that he was not aware

      of Child’s drug use. FCM Sipe testified to witnessing what Child had described

      as a “bad relationship” between Child and Father, explaining that she was in

      the room with Child during his phone conversation with Father and that she

      “removed” the phone from Child and “hung up on” Father because he was

      cursing at Child and upsetting him. Id. at 53-54. With regard to Child running

      away from YOC, FCM Sipe stated that Child ran away with another juvenile

      and that DCS had received some information from that other juvenile’s father,

      which information DCS had shared with law enforcement.


[9]   Father testified that, although Child’s mother had died in the fairly-recent past,

      “His mother did not raise him, I did,” and that he had had custody of Child

      Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 4 of 14
since Child was four years old. Id. at 58. Father stated that during a meeting

with DCS, which occurred after the prior CHINS case was closed, he and DCS

agreed that Aunt’s house was an acceptable location for Child during the time

that Father worked. He testified that he had been to Aunt’s home and had not

witnessed drugs or other activity to cause him concern and believed it was safe.

Father stated that he “absolutely” did not know that Child was using

methamphetamine or smoking marijuana. Id. at 61. For some period of time

after the closure of the prior CHINS case, Father took Child to a facility called

Four County for treatment, but he quit taking Child because they “kept jerking

around [and] didn’t give [Child] his medications.” Id. at 61-62. Father also

testified that, because Child could not attend school unless he was on his

medications, Child “end[ed] up skipping like three weeks of school.” Id. at 61.

However, according to Father, the school did not notify him that Child had

missed school “until three weeks later.” Id. Father acknowledged that he never

visited Child during the two or three weeks that he was at YOC before running

away, but explained that he was waiting to visit because he believed Child

needed to think about his actions, given that Child had recently spent a year or

so at YOC during the prior CHINS case, and not long after that was completed,

Child was “smoking meth and smoking weed[.]” Id. at 66. Father was “very

mad” and “very disappointed.” Id. at 67. Because Father had indicated to the

court that DCS had in some fashion approved of Child being supervised by

Aunt, the juvenile court asked FCM Sipe about whether DCS formally placed

Child with Aunt, and she stated she was not aware of any such placement. Id.

at 57.
Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 5 of 14
[10]   At the conclusion of the August 10 fact-finding hearing, the juvenile court

       adjudicated Child a CHINS.1 The juvenile court expressed concern that, in less

       than six months after the last CHINS was closed, Child was using drugs, Father

       and others had difficulty controlling Child’s conduct, Child had missed several

       weeks of school, and Child was off his medications. The juvenile court also

       noted that Child had not contacted Father after running away from YOC.


[11]   Child participated in the September 2016 dispositional hearing by telephone

       from The Kinsey Center, a family and child shelter in Kokomo, Indiana.

       Father appeared for hearing, in person and with counsel. Father agreed that

       Child needed inpatient treatment, and while he acknowledged that he had

       difficulty managing Child’s behaviors, Father asked that Child initially be

       placed with him and then Child would start treatment. Father acknowledged

       that Child never contacted him before or after he ran away from YOC, until he

       was arrested in Missouri, but Father urged that “it’s because he knows I’d turn

       him in so of course he ain’t gonna contact me.” Tr. at 39. DCS expressed

       concern about placing Child with Father because Child still needed “more

       constant supervision” than Father could provide as a single working father. Id.

       at 13. DCS noted that the concerns and issues present at the initial hearing –

       that Child needed substance abuse treatment and treatment for “underlying

       issues that he may still have dealing with his mother’s death and other things” –




       1
        According to DCS, Child was “located in Missouri in late August and returned to Indiana on or about
       August 26, 2016.” Appellee’s Br. at 8.

       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017          Page 6 of 14
       had not yet been addressed at all. Id. at 13-14. John Walker, a representative

       from the Miami County CASA program, testified, “I don’t think he should go

       home yet” as Child needed to be in a placement where he would get the

       treatment “that he desperately needs.” Id. at 16. DCS indicated it was looking

       to place Child at a facility that was “secure enough to keep him safe and also

       provide him with the substance abuse and other therapy that he needs.” 2 Id. at

       19.


[12]   The juvenile court opined that the evidence reflected that Child needed “some

       pretty intensive attention [and] treatment,” noting that Child had tested positive

       for methamphetamine at age sixteen and exhibited difficulty or unwillingness to

       follow rules. Id. at 22. In its September 2016 dispositional order, the juvenile

       court ordered placement of Child with DCS and ordered Father and Child to

       participate in services.3 Father now appeals.




       2
           DCS indicated that it was not asking for reimbursement. Tr. at 20.
       3
        We note that Father expressed concern to the juvenile court that DCS failed to stay in communication with
       him: “I could never get a hold of them. They never return my calls, they never let me know they found my
       kid, they never let me know he ran away. They never let me know nothing.” Tr. at 25. He inquired, “[H]ow
       am I supposed to do things when they don’t even contact me, at all, and they got my phone number.” Id. at
       26. The juvenile court offered, “If you’re not getting a response from the family case manager, you can
       contact one of the supervisors[,]” and if that does not accomplish anything, then bring the matter “to [your
       attorney’s] attention[,]” and the juvenile court urged Father to attend all child and family team meetings in
       order to stay informed. Id. at 27. We remind all parties of the responsibility to remain accessible and in
       communication.

       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017             Page 7 of 14
                                      Discussion and Decision
[13]   CHINS proceedings are civil actions, and therefore, it must be proven by a

       preponderance of the evidence that a child is a CHINS as defined by statute.

       Ind. Code § 31-34-12-3; In re L.C., 23 N.E.3d 37, 39 (Ind. Ct. App. 2015) (citing

       In re N.E., 919 N.E.2d 102, 105 (Ind. 2010)), trans. denied. When we review a

       CHINS determination, we neither reweigh the evidence nor judge the

       credibility of the witnesses. Id. We consider only the evidence that supports the

       juvenile court’s decision and the reasonable inferences drawn therefrom. Id. at

       39-40.


[14]   When a juvenile court’s order contains specific findings of fact and conclusions

       thereon, we engage in a two-tiered review. In re A.G., 6 N.E.3d 952, 957 (Ind.

       Ct. App. 2014) (citing In re T.S., 906 N.E.2d 801, 804 (Ind. 2009)). First, we

       determine whether the evidence supports the findings, and then, we determine

       whether the findings support the judgment. Id. Findings are clearly erroneous

       when there are no facts or inferences drawn therefrom that support them. Id. A

       judgment is clearly erroneous if the findings do not support the juvenile court’s

       conclusions or the conclusions do not support the resulting judgment. Id.

       While a reviewing court gives substantial deference to a juvenile court’s

       findings of fact, it does not apply the same deference to its conclusions. In re

       V.H., 967 N.E.2d 1066, 1072 (Ind. Ct. App. 2012).


[15]   Indiana Code sections 31-34-1-1 through 11 specify the elements of the CHINS

       definition that the State must prove:


       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 8 of 14
        (1) the child is under the age of 18;


        (2) one or more particular set or sets of circumstances set forth in
        the statute exists; and


        (3) the care, treatment, or rehabilitation needed to address those
        circumstances is unlikely to be provided or accepted without the
        coercive intervention of the court.


In re N.E., 919 N.E.2d at 105. Here, the juvenile court adjudicated Child to be a

CHINS pursuant to Indiana Code section 31-34-1-1, which provides:

        A child is a child in need of services if before the child becomes
        eighteen (18) years of age:


        (1) the child’s physical or mental condition is seriously impaired
        or seriously endangered as a result of the inability, refusal, or
        neglect of the child’s parent, guardian, or custodian to supply the
        child with necessary food, clothing, shelter, medical care,
        education, or supervision; and


        (2) the child needs care, treatment, or rehabilitation that:


        (A) the child is not receiving; and


        (B) is unlikely to be provided or accepted without the coercive
        intervention of the court.


Therefore, this statute requires “three basic elements: that the parent’s actions

or inactions have seriously endangered the child, that the child’s needs are




Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 9 of 14
       unmet, and . . . that those needs are unlikely to be met without State coercion.”

       In re S.D., 2 N.E.3d 1283, 1287 (Ind. Ct. App. 2014).


[16]   In the present case, Father asserts that “DCS failed to present sufficient

       evidence to support the juvenile court’s finding that [Child]’s physical or mental

       condition was seriously endangered as a result of Father’s (in)actions.”

       Appellant’s Br. at 8. Father appears to challenge Finding No. 11, which stated:


                 Based upon the evidence presented to the Court, it is clear that
                 the child’s physical or mental health is seriously endangered as a
                 result of the inability and neglect of the Father to supply the child
                 with medical care, education, and supervision. Additionally, the
                 child needs care, treatment, and rehabilitation that he has not
                 been receiving and that is unlikely to be provided or accepted
                 without the coercive intervention of the Court.


       Appellant’s App. at 39. The crux of Father’s argument is that “[Child]’s

       difficulties are not the result of Father’s actions or inactions” and that “DCS

       failed to show that the problems . . . are due to Father’s neglect.” Appellant’s Br.

       at 7-8.


[17]   For instance, Father asserts that DCS did not prove that he failed to provide the

       Child with adequate supervision and that, as a result, Child’s mental or physical

       health was endangered, as found in Finding No. 11. He argues that the

       evidence presented was that Father believed the Aunt’s home was safe, and he

       did not know about the illegal drug activity. While Father testified that he

       believed Aunt’s home was safe and that he was not aware of illegal drug

       activity at the home, the evidence presented was that there was a

       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 10 of 14
       methamphetamine lab at the home, and that Child knew about illegal drug

       activity occurring there, and that he tested positive for methamphetamine and

       marijuana. Father had placed Child there, which, according to Father was

       pursuant to a prior informal arrangement reached with DCS, although FCM

       Sipe was not aware of it. As Child’s custodial parent, Father bore the

       responsibility of knowing what was happening in the home where he left Child

       to be supervised. We thus reject Father’s claim that DCS failed to show that

       Father did not provide Child with adequate supervision, and that, as a result,

       Child’s mental or physical health was endangered.


[18]   Father also challenges the juvenile court’s determination in Finding No. 8 that

       “Father was not taking the child to services and the child was not receiving his

       medications[.]” Appellant’s App. at 38. The evidence presented established, and

       Father acknowledges, that he quit taking Child to Four County: “I took him

       out of it, why? [They were] not giving him his medicine. [They were] not

       doing nothing for him, why keep going?” Tr. at 61-62. Father suggests,

       however, that he was “under no obligation” to take Child to therapy “as the

       [prior] CHINS case had been closed.” Appellant’s Br. at 10. The issue,

       however, is not whether he was under a legal obligation; the issue is whether, as

       the juvenile court found, Father was not taking the Child to services and

       whether Child, while in Father’s custody, was not getting his needed

       medications. The evidence supports the juvenile court’s Finding No. 8.


[19]   Finding No. 10 determined that “Father admitted that the child had missed

       approximately three weeks of school prior to the end of the school year this

       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 11 of 14
       spring.” Appellant’s App. at 38. Father does not dispute that Child missed the

       weeks of school; rather, he contends that “DCS failed to show what action or

       lack thereof on the part of Father led to [Child] not attending school.”

       Appellant’s Br. at 10. We disagree. The evidence presented was that Father

       unilaterally quit taking Child to Four County, and Child was not getting his

       medications. As a result, as Father explained, “[Child] couldn’t go to school

       because he wasn’t on his meds so he was flipping out at school and nobody

       wanted to do nothing, nobody wanted to give him his meds and then he ends

       up skipping like three weeks of school.” Tr. at 61-62. From the evidence

       presented, the juvenile court could reasonably find that Father’s action or

       inaction led to Child not attending school.4


[20]   A CHINS adjudication is a determination that a child is in need of services and

       is unlikely to receive those services without the court’s intervention; it is not a

       determination of parental fault. In re N.E., 919 N.E.2d at 105. “The purpose of

       the CHINS adjudication is to ‘protect the children, not punish parents.’” In re

       K.D., 962 N.E.2d 1249, 1255 (Ind. 2012) (quoting In re N.E., 919 N.E.2d at

       106). “The process of the CHINS proceeding focuses on ‘the best interests of

       the child, rather than guilt or innocence as in a criminal proceeding.’” Id.




       4
        In his brief, Father does not does not identify or refer us to precisely which findings he asserts are not
       supported by the evidence, but based on his arguments, we infer that he challenges Finding Nos. 8, 10, and
       11. To the extent that Father does not challenge the rest of the juvenile court’s findings of fact, these
       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (failure to
       challenge findings by trial court resulted in waiver of argument that findings were clearly erroneous), trans.
       denied.

       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017                Page 12 of 14
[21]   Here, the evidence presented showed that Child, at age sixteen, was using

       methamphetamine and marijuana at his Aunt’s home, where Father was taking

       Child to be supervised while Father was at work. This occurred just months

       after a prior CHINS proceeding involving Child was closed. Illegal drug

       activities, including operation of a methamphetamine lab, were occurring at

       Aunt’s home, where Child stayed while his Father was at work. Child had a

       strained relationship with his Father, who shared at the initial hearing that he

       was at his “wit’s end” and could not manage Child’s behavior. Tr. at 64.

       Father testified that for a period of time he had been taking Child for his

       treatment or therapy at Four County, but eventually quit taking Child because

       Four County was “jerking around” and not giving Child his medications. Id. at

       61-62. Father acknowledged that Child had missed several weeks of school,

       which Father attributed to the fact that Child was not on his medications.

       Child ran away from YOC and was still on the run at the time of the August 10

       fact-finding hearing. Child did not contact Father while at YOC or contact him

       after he ran away, with Father hearing from Child only when he was arrested

       more than a month later in Missouri. The evidence presented illustrated that

       Child: (1) was unwilling or unable to follow rules, including those of his

       Father; (2) needs to be on medication, which he was not taking or getting; (3)

       needs substance abuse treatment; and (4) needs therapy for other issues likely

       related to his mother’s death. DCS expressed concerns about these matters at

       the beginning of the CHINS case, and no progress was made on any of them.




       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 13 of 14
[22]   CHINS statutes do not require that a court wait until a tragedy occurs to

       intervene. In re A.H., 913 N.E.2d 303, 306 (Ind. Ct. App. 2009). Based on the

       evidence presented, we find that DCS proved by a preponderance of the

       evidence that Child’s physical or mental condition was seriously endangered as

       a result of Father’s action or inaction and that Child needed care or treatment

       that he was not getting and was unlikely to get without coercive intervention of

       the court. The juvenile court did not err in adjudicating Child to be a CHINS.


[23]   Affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 52A05-1610-JC-2454 | May 22, 2017   Page 14 of 14